DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/672,870
Previously presented claims 7-15 have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020, was filed after the mailing date of the Non-Final Office Action on 09/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of January 27, 2021.
The Examiner has reviewed the claim amendments and Reply of 01/27/2021.
Terminal Disclaimer
A Terminal Disclaimer (TD) has been filed on January 27, 2021 against the following four (4) U.S. Patents:  10,501,427 B2; 10,118,907 B2; 9,012,453 B2; and 
Conclusion
Claims 7-15 are allowable as written for the rationale stated within paragraphs 16-19 of the Non-Final Office Action of 09/02/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625